UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7934


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD A. SANTIAGO, a/k/a Rick,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00515-HEH-1)


Submitted:   May 18, 2016                     Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Santiago, Appellant Pro Se.           Angela Mastandrea-
Miller, Assistant United States Attorney,       Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard     A.    Santiago      appeals     the    district          court’s      order

denying     his     motion      for     a     sentence    reduction              pursuant   to

18 U.S.C. § 3582(c)(2) (2012).                 We have reviewed the record and

find   no   reversible         error.         Accordingly,          we    affirm     for    the

reasons     stated      by     the    district     court.            United        States    v.

Santiago, No. 3:06-cr-00515-HEH-1 (E.D. Va. Nov. 24, 2015).                                 We

dispense     with       oral    argument       because        the        facts     and   legal

conclusions       are   adequately          presented    in    the       materials       before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                              2